Phillips and Cartwright, JJ., dissenting: We do not concur in giving to the claim of O’Hara preference over the mortgage debt and displacing the priority of the mortgage lien created by contract. There was no diversion of income, and no ground for giving such preference except that the mortgaged property was improved. No authority has been cited which supports the claim for such a preference, and we know of no principle of equity under which it can be allowed. The same argument for a preference can be made in every case where money, labor or materials enhance the value of mortgaged property.